Citation Nr: 0331369	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for urinary bladder 
cancer, to include as due to exposure to herbicides in 
service.  

2.  Entitlement to an increased rating for the post operative 
residuals of a shrapnel wound of the left knee, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




REMAND

The veteran had active service from June 1966 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106- 475, 114 Stat. 2096 (2000) (codified in pertinent part 
at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002)).  The new 
legislation eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its duty 
to provide notice and assistance with respect to veterans' 
claims.  There is an enhanced VA duty to notify a claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Further, VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  See 38 C.F.R. § 3.159 (2003).  

In a letter dated February 15, 2001, the RO asked the veteran 
to identify treatment records pertaining to his urinary 
bladder cancer.  The RO enclosed release forms with the 
letter and said that it needed a response from any private 
health care provider by April 14, 2001.  The RO said it would 
make a decision based on the evidence it had if a response 
was not received by April 14, 2001.  The RO also told the 
veteran that if it received the evidence after February 14, 
2002, he might not be entitled to benefits before the date it 
received the evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit drew a conclusion similar to the one reached 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In this case, the record reflects that by telling 
the veteran he had approximately 60 days to respond to the 
February 2001 letter, the veteran was not properly notified 
of the time limit for the submission of additional evidence 
and information pertaining to his claim for service 
connection for urinary bladder cancer.  Further, there is no 
indication in the record that the veteran has been provided 
VCAA notice pertaining to his claim for an increased rating 
for his service-connected left knee disability.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Review of the record shows that the basis for the RO's denial 
of service connection for urinary bladder cancer as explained 
in the January 2002 statement of the case was that this 
condition was not shown in service or to a degree of 10 
percent within one year following service discharge and that 
urinary bladder cancer was not a disease for which service 
connection could be granted on a presumptive basis under 
38 C.F.R. § 3.307(a)(6).  The RO further stated that the 
medical evidence did not link the diagnosis of bladder cancer 
with the veteran's service in Vietnam.  The veteran has, 
however, stated that he believes that his urinary bladder 
cancer was due to exposure to Agent Orange in Vietnam.  The 
veteran should be notified that to substantiate his claim he 
should submit or identify medical evidence that his bladder 
cancer is causally related to exposure to Agent Orange or 
some other incident of service.  

With respect to the claim for an increased rating for his 
left knee disability, the veteran has in effect argued that 
the April 2001 examination did not reflect the severity of 
his current disability.  At the April 2001 examination, the 
examiner stated there was no "DeLuca" issue of pain and 
said there was no swelling of either knee.  This is in 
contrast with the veteran's February 2002 statement in which 
he said he experiences swelling and throbbing pain in left 
knee with prolonged standing.  At that time, he also reported 
that his left knee gives out from under him.  As the veteran 
has in effect stated that his left knee disability has 
increased in severity since the April 2001 examination, the 
Board is of the opinion that an additional VA examination 
would facilitate its decision with respect to this claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure with respect to the veteran's 
claim of entitlement to service 
connection for urinary bladder cancer, to 
include as due to exposure to herbicides 
in service, and his claim of entitlement 
to an increased rating for his service-
connected left knee disability that all 
statutory notice and assistance 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), including 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) and any other applicable legal 
precedent.  This should include, but not 
be limited to, notice to the veteran that 
to substantiate his claim for service 
connection for urinary bladder cancer he 
should identify or submit medical 
evidence that his exposure to herbicides 
in service in Vietnam is causally related 
to his urinary bladder cancer.  

2.  The RO should arrange for a VA 
orthopedic examination of the veteran to 
determine the severity of his service-
connected post operative residuals of a 
shrapnel wound of the left knee.  All 
indicated studies, including range of 
motion and X-ray studies, should be 
performed.  The examiner should 
specifically determine and describe the 
extent of any incoordination, weakened 
movement and excess fatigability of the 
left knee on use.  The examiner should 
also identify any objective evidence of 
pain or functional loss due to pain or 
pain on use of the left knee.  The 
presence and if present the severity of 
recurrent subluxation  or lateral 
instability should be commented upon.  
The claims file must be made available to 
the examiner for review of pertinent 
documents.  

3.  After accomplishment of any 
additional development deemed necessary, 
including VA examination and medical 
opinion pertaining to the etiology of the 
veteran's urinary bladder cancer if 
warranted, the RO should readjudicate 
entitlement to service connection for 
urinary bladder cancer, to include as due 
to exposure to herbicides, and should 
also readjudicate entitlement to an 
increased rating for post operative 
residuals of a shrapnel wound of the left 
knee.  

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case that 
addresses all evidence added to the 
record since its January 2002 statement 
of the case, and the veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


